Case 1:05-cr-00400-ERK Document 44 Filed 06/10/20 Page 1 of 1 PageID #: 185


From:           Mildred Whalen
To:             Talia Magnas
Subject:        USA v. Serge Edouard, 04 CR 500 (ERK)
Date:           Wednesday, June 10, 2020 1:58:30 PM



Hi Talia: Deirdre vonDornum assigned me to represent Mr. Edouard when the Judge asked for
Federal Defenders to be assigned for the re-sentencing. I got the bounce yesterday that his
original sentencing attorney, David Macey, had filed a sentencing submission on behalf of Mr.
Edouard. Mr. Macey called me shortly after I filed a notice of appearance in the case, saying
he was thinking of doing it, but never committed it to it one way or the other. He did tell me
he was in communication with Mr. Edouard.

Now that Mr. Macey has filed a re-sentencing letter, and said that Mr. Edouard is willing to
proceed to re-sentencing by written order, it doesn't seem like there is anything further for
me to do. Since Mr. Edouard was represented by Mr. Macey at his original re-sentencing, I
think he is probably in the best position to proceed.  

I just want to confirm with the Judge that it's ok if we withdraw and don't file anything, given
Mr. Macey's submission. If the Judge wants me to reach out to Mr. Edouard independently to
confirm this, I am happy to do so. I haven't spoken with Mr. Edouard yet. I asked the prison
for a legal call shortly after federal defenders was appointed, but they haven't responded and I
haven't received a call from Mr. Macey.  I was going to ask the Court for an order compelling
the call, but if the Judge is willing to have Mr. Macey represent Mr. Edouard, I don't see the
need.

Best,

Millie Whalen
